DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

Election/Restrictions
Applicant’s election without traverse of invention II (claims 38–44) in the reply filed on 3 Jun 2022 is acknowledged.
Claims 28–37 and 45–47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3 Jun 2022.

Status of the Claims
Canceled: 1–27
Withdrawn: 28–37 and 45–47 
Examined herein: 38–44

Priority
Applicant’s claim under 35 USC § 120 for the benefit of prior-filed Applications Nos. 10/643204, 12/207909 and 14/847454 is acknowledged.
Applicant’s claim under 35 USC § 119(e) for the benefit of prior-filed Provisional Application No. 60/495506 is acknowledged.
In this action, all claims are examined as though they had an effective filing date of 15 Aug 2003.  In future actions, the effective filing date of one or more claims may change, due to amendments to the claims, or further analysis of the disclosures of the priority applications.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 38–40, 43 and 44 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Saal, et al. (Genome Biology 2002).
With respect to claim 38, Saal teaches
(a)	a web-based system that "provides an integrated framework for storing and analyzing microarray information" (p. 1, bot. of col. 2); "a user can import data into the database, group array data together into experiments, and in a uniform and streamlined fashion, apply filters and transformations and run analyses" (p. 2, mid. of col. 1); "to allow for any combination and series of data filtering, transformation and number-crunching steps, we created a data-analysis interface that is organized hierarchically" (p. 4, bot. of col. 2)
(b)	a database in which users can store their experiment data prior to or after processing (p. 3, Fig. 1)
(c)	a variety of data analysis and processing functions (p. 2 § "Data analysis"); the system is computer-implemented (p. 5 § "Requirements and availability"), which necessitates that the data analysis functions are performed using a processor
(d)	"to allow for any combination and series of data filtering, transformation and number-crunching steps, we created a data-analysis interface that is organized hierarchically" (p. 4, bot. of col. 2); various data analysis and visualization processes can be executed (p. 5, col. 1)
With respect to claim 39, Saal teaches a plugin system that includes several predefined data processing tasks (p. 4).
With respect to claim 40, Saal teaches "a plug-in architecture that enables the easy integration of innovative modules that transform, or analyze and visualize microarray data" (p. 4, top of col. 1); i.e. "a software object implementer".  The plugins enable exporting, transforming and filtering data, and that the user can order these plugins to create a data processing or analysis workflow (p. 3, Fig. 1; pp. 2–5 § "Data analysis").  Other software functions implement data import (p. 2, bot. of col. 2).
With respect to claim 43, Saal teaches "to facilitate online collaboration, users can share almost any object within the database with another user. Data can be exported in a multitude of formats for local analysis and publication" (p. 2, mid. of col. 1).
With respect to claim 44, Saal teaches that "an unmodified data set can be filtered and sent to a plug-in module; subsequently the output can be filtered and transformed again, and so on to create transformed data and resultant subsets" (p. 5, top of col. 1).
Saal therefore anticipates the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 41 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saal as applied to claims 38 and 39 above, and further in view of Herzenberg, et al. (WO 01/90951; foreign patent reference 004 on IDS of 3 Mar 2021).
Herzenberg teaches "a unified scientific database that allows researchers to easily share their data with other researches [sic]" (Abstract).  This scientific database is implemented on an internet-based computer system (p. 21, ll. 17–18) that analyzes bioinformatics data within the database (p. 11. ll. 7–26).  The bioinformatics data may include DNA microarray data (p. 2, ll. 13–18; p. 6, ll. 7–8).
With respect to claims 41 and 42, Herzenberg teaches that the experimental protocol creator can identify and suggest specific experimental steps for the protocol (p. 8, ll. 11–18, 26–29), including preparation steps and steps for processing results (i.e. "procedures that occur before and after").
An invention would have been obvious to one of ordinary skill in the art if some teaching in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have followed the teachings of Herzenberg, and added automated protocol analysis steps that identify and suggest specific steps for the user's specified experiment to the experimental data management system of Saal.  Given that both Saal and Herzenberg are directed to networked computer systems that automate management and processing of bioinformatics data, specifically microarray data, said practitioner would have readily predicted that the combination would successfully result in a system that manages and processed bioinformatics experiment data, including identifying and suggesting appropriate steps in the experiment workflow.  The invention is therefore prima facie obvious.

Conclusion
No claim is allowable.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, because the cited references teach workflow management systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324. The examiner can normally be reached M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631